Mr. Chief Justice Greene
delivered the opinion of the court.
Appellees in these cases move to strike out the bill of *251exceptions and to affirm the judgment rendered below. The exceptions presented in the bill do not appear to have been noted in the journal of the District Court, and do not come up here in the form of journal entries. This the appellees contend is contrary to the practice prescribed in the act of the last legislature relative to bills of exceptions.
We do not think so as to exceptions as to the admission or exclusion of evidence, and therefore deny the motion.
Hoyt, J., and Turner, J., concurred.